UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

Federal National Mortgage Association
vs.

Kerry Pomelow and Timothy Pomelow

Defendant

The Bank of New York Mellon f/k/a The
Bank of New York, as Successor Trustee to
JPMorgan Chase Bank, N.A., f/k/a
JPMorgan Chase Bank, as Trustee for the
Holders of the Home Equity Mortgage
Trust, Home Equity Mortgage Pass-
Through Certificates, Series 2004-5
Internal Revenue Service

Credit Acceptance Corporation

Parties-In-Interest

 

CIVIL ACTION NO: 1:19-cv-00342-JAW

ACCEPTANCE OF SERVICE

RE:
751 Main Street, Canaan, ME 04924

Mortgage:
June 16, 2004
Book 3328, Page 234

ACCEPTANCE OF SERVICE

I, Kerry Pomelow, represent and hereby accept service of the Summons and Amended

Complaint and all attachments for the above captioned matter.

-22
Dated: VU_<o _, 2019

Lh rhe

Kebiry Pafnelow
Kenny WNckos

STATE OF MAINE

 

uauot AB 2019

Subscribed and sworn to before me by Kerry Pomelow.

Anaws > Keun Wekee

(min l, Hopkins

Notary Public
